DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on October 6, 2022 has been entered.
Claims 1-21 and 23-25 are pending.
Claims 1, 10, 18, and 21 have been amended.
Claims 23-25 have been added.
Claims 1-21 are rejected.
Claims 23-25 are objected to.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 10-12, 14, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shifman et al. (US 2017/0228258 A1, hereinafter referred to as Shifman) in view of Gruber et al. (DE 102017201789 B4, hereinafter referred to as Gruber).
Examiner Note:  Some of the instant claims recite processes performed by either the remote server or the vehicle. The Shifman invention discloses that “options exist for assigning one or more parts of the task to onsite processing” (which comprises a vehicle containing an onsite processing platform), “and one or more parts to offsite processing” (which comprises a cloud computing environment with remote servers) (see paragraph [0023] and figure 1). Because tasks are disclosed as being performed by either the remote servers or the vehicles, the Shifman disclosure is relevant to recitations for both situations, and paragraph [0023] is referenced when appropriate. 
Regarding Claim 1,
Shifman teaches:
“A distributed computing network comprising: one or more vehicles, each vehicle configured to act as a node in the distributed computing network” (paragraphs [0032], [0033], [0061], [0073]; fig. 1, elements 100, 105A, 105B, 110, 120, 130). [The data processing system 100 comprises an onsite processing platform 110 installed in vehicles 105A and 105B ([0032]).  Platform 110 selectively establishes a communication link with cloud 120 over a communication network 130 ([0033]).    Platform 110 of a driving vehicle 105A is a member or node of a fog network ([0061]).   The devices for platform 110 are distributed ([0073]).]  
“a remote server comprising a processor and a memory module storing one or more non-transient processor-readable instructions executed by the processor” ” (paragraphs [0032], [0139]; fig. 1, elements 122, 124).  [The data processing system 100 comprises a cloud 120 which includes one or more remote servers 122 and 124 ([0032]).  The disclosed invention is implemented as a computer program product in a non-transitory computer-readable for execution by or to control the operation of, a data processing apparatus including one or more programmable processors and/or computers ([0139]).]
“the remote server to establish a data connection with the one or more vehicles” (paragraphs [0032], [0047]; fig. 1, elements 110, 113, 115, 120, 122, 124, 130). [The data processing system 100 comprises a cloud 120 which includes one or more remote servers 122 and 124 ([0032]).  Input application data is transmitted from platform 110, which includes vehicles 104A and 105B, to cloud 120 for the execution of the task by one or more remote servers 122 and/or 124; data required for executing a particular task is transmitted to cloud 120 via network 130; and when some of the task is to be accomplished in cloud 120 instead of by application 115, data relating for a task to be completed is transmitted back to platform 110 via communication module 113 ([0047]).]  (NOTE: The transmissions that occur between the server and the vehicles is equivalent to “establish a data connection with the one or more vehicles.”)
“predict a pattern-of-use of the one or more vehicles” (paragraphs [0047], [0026]). [The platform 110 includes vehicles 104A and 105B and cloud 120 for the with one or more remote servers 122 and/or 124 ([0047]).  One solution determines future states of the car or a computing device within the car, wherein a future state comprises time and location at which the vehicle or the computing platform is expected to be ([0026]).]  (NOTE: The determination of a future state of a car is equivalent to “predict a pattern-of-use of the one or more vehicles.”)
“determine a predicted current use of the one or more vehicles based on a current status of the one or more vehicles” (paragraphs [0005], [0028], [0130]; fig. 1, elements 110, 116). [The method for processing data, comprises: receiving by a device present at a mobile environment, data relating to a computerized task, and also obtaining information related to a future state of the device or the mobile environment or another device within the mobile environment ([0005]).  Once the times and locations are known, the availability of resources at the locations, and optionally the times, are predicted, using predefined or pre-collected data ([0028]).  Decision engine 116 of platform 110 obtains a prediction about the resource availability at one or more future states, such as what is the available bandwidth at a particular location ([0130]).]  (NOTE: The data received by the “device present at a mobile environment” and the fact that times and locations are known are equivalent to “current status” and “current use of the one or more vehicles.”  The predictions being performed by the decision engine about the resource availability, such as available bandwidth at a particular location are equivalent to “determine a predicted current use of the one or more vehicles.”)
 “allocate a computational task to the one or more vehicles based on the predicted pattern-of-use and the predicted current use” (paragraphs [0129], [0028],  [0130], [0128], [0131]; fig. 1, elements 105A, 110, 116). [Decision engine 116 of vehicle platform 110 obtains information about one or more future state of the environment, where each state includes a location and/or time at which the environment, such as the environment where the vehicle is expected to be ([0129]). Once the times and locations are known, the availability of resources at the locations, and optionally the times, are predicted, using predefined or pre-collected data ([0028]).  Decision engine 116 of platform 110 obtains a prediction about the resource availability at one or more future states, such as what is the available bandwidth at a particular location ([0130]).  Onsite processing platform 110 receives or determines data about one or more computerized tasks to be carried out, such as task description, criticality of the task, and expected completion time ([0128]). Decision engine 116 of the vehicle 105A determines a dynamic scheme for performing the task ([0131]).]  (NOTE: The location and/or time where the vehicle is expected to be is equivalent to “the predicted pattern-of-use” and the known times, locations, and resource availability using predefined or pre-collected data to the “predicted current use.”  The decision engine 116 of the vehicle 105A determining a dynamic scheme for performing the task is equivalent to “allocate a computational task to the one or more vehicles.”)
Shifman does not teach:
“wherein the predicted current use of the one or more vehicles is determined based on a period of time the one or more vehicles is expected to remain stationary at an expected location.”
Gruber teaches:
“wherein the predicted current use of the one or more vehicles is determined based on a period of time the one or more vehicles is expected to remain stationary at an expected location” (page 6, last paragraph -page 7, first paragraph).  [The invention provides that the predicted time period is determined on the basis of usage data
related to the future use of the motor vehicle; if it is known from the past that the driver usually drives to work on working days and parks his motor vehicle there for at least a certain period of time, or if it is known from driver's appointment calendar that the driver is attending an appointment and how long it will last, a period of time for which the motor vehicle is parked can also be predicted.]  (NOTE: The motor vehicle remaining parked at work or parked at the location of an appointment is equivalent to “a period of time the one or more vehicles is expected to remain stationary at an expected location.” This is also consistent with the specification’s description of the “predicted current use,”  as follows:
If the predicted pattern-of-use predicts that the first vehicle 106 will be in the garage 140 for another six hours and if the location of the first vehicle 106 is in the garage 140 as expected, the predicted current use may be verified. Specification, paragraph [0041], emphasis added.
 
Both Shifman and Gruber teach vehicle networking systems, as does the instant invention.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Shifman disclosure, the ability to determine a prediction of the current use of the vehicle based on both past usage and calendar information, as taught by Gruber.  Such inclusion would have provided an additional tool for prediction of vehicle usage, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 10,
Shifman teaches:
 “A vehicle configured to act as a node in a distributed computing network, the vehicle comprising: network interface hardware; a processor” (paragraphs [0032], [0033], [0061], [0073]; fig. 1, elements 100, 105A, 105B, 110, 120, 130). [The data processing system 100 comprises an onsite processing platform 110 installed in vehicles 105A and 105B ([0032]).  Platform 110 selectively establishes a communication link with cloud 120 over a communication network 130 ([0033]).    Platform 110 of a driving vehicle 105A is a member or node of a fog network ([0061]).   The devices for platform 110 are distributed ([0073]).]  (NOTE: The communication network 130  is equivalent to “network interface hardware.”)
“a memory module storing non-transient processor-readable instructions that when executed by the processor cause the vehicle to” (paragraphs [0032], [0139]; fig. 1, elements 122, 124).  [The data processing system 100 comprises a cloud 120 which includes one or more remote servers 122 and 124 ([0032]).  The disclosed invention is implemented as a computer program product in a non-transitory computer-readable for execution by or to control the operation of, a data processing apparatus including one or more programmable processors and/or computers ([0139]).]
“cause the vehicle to establish a communicative connection with a remote server” (paragraphs [0032], [0047]; fig. 1, elements 110, 113, 115, 120, 122, 124, 130). [The data processing system 100 comprises a cloud 120 which includes one or more remote servers 122 and 124 ([0032]).  Input application data is transmitted from platform 110, which includes vehicles 104A and 105B, to cloud 120 for the execution of the task by one or more remote servers 122 and/or 124; data required for executing a particular task is transmitted to cloud 120 via network 130; and when some of the task is to be accomplished in cloud 120 instead of by application 115, data relating for a task to be completed is transmitted back to platform 110 via communication module 113 ([0047]).]  (NOTE: The transmissions that occur between the server and the vehicles is equivalent to “establish a data connection with the one or more vehicles.”)
“predict a pattern-of-use” (paragraphs [0026], [0129]; fig. 1, elements 105A, 110, 116). [One solution determines future states of the car or a computing device within the car, wherein a future state comprises time and location at which the vehicle or the computing platform is expected to be ([0026]).  Decision engine 116 of platform 110 of vehicle 105A obtains information about one or more future state of the environment, where each state includes a location and/or time at which the environment of the vehicle is expected to be, obtained from a calendar of a user associated with any of the computing platforms available onsite, from a navigation system via an associated interface, or in any other manner ([0129]).]  (NOTE: The determination of a future state by the decision engine 116 is equivalent to “predict a pattern-of-use.”)
“predict a current use based on a current status of the one or more vehicles”  (paragraphs [0005], [0028], [0130]; fig. 1, elements 110, 116). [The method for processing data, comprises: receiving by a device present at a mobile environment, data relating to a computerized task, and also obtaining information related to a future state of the device or the mobile environment or another device within the mobile environment ([0005]).  Once the times and locations are known, the availability of resources at the locations, and optionally the times, are predicted, using predefined or pre-collected data ([0028]).  Decision engine 116 of platform 110, knowing time and location, obtains a prediction about the resource availability at one or more future state, such as what is the available bandwidth at a particular location ([0130]).]  (NOTE: The data received by the “device present at a mobile environment” and the fact that times and locations are known are equivalent to “current use” and “current status of the one or more vehicles.”  The predictions being performed by the decision engine about the resource availability, such as available bandwidth at a particular location and time, are equivalent to “determine a predicted current use of the one or more vehicles.”)
“transmit the predicted pattern-of-use and the predicted current use to the remote server” (paragraphs [0028], [0130]; fig. 1, elements 105A, 110, 116; fig. 3, element 316). [Once the times and locations are known, the availability of resources at the locations, and optionally the times, are predicted in order to determine the price of data to be transmitted ([0028]).  Decision engine 116 of platform 110 of vehicle 105A then determines a dynamic scheme for performing the task by performing part of the computerized task onsite and another part offsite, and data for offsite tasks is transmitted to cloud computing environment 120, which has the remote servers 122 and 124 ([0131]).]  (NOTE: The transmissions to the cloud by the decision engine 110  are equivalent to “transmit the predicted pattern-of-use and the predicted current use to the remote server.”)
“receive a computational task from the remote server based on the predicted pattern-of-use and the predicted current use” (paragraphs [0022], [0023], [0026], [0028], [0131]; fig. 1, elements 105A,110, 114, 117). [Tasks to be completed by a device in a moving vehicle are associated with a multiplicity of constraints and factors ([0022]).  The decision about which tasks can and should be performed onsite at the vehicle, and which can and should be performed offsite at the remote server, are taken within the context of the problem to be solved, and the problem's constraints and factors; a multiplicity of options exist for assigning one or more parts of the task to onsite processing and one or more parts to offsite processing ([0023]).  One solution determines future states of the car or a computing device within the car, wherein a future state comprises time and location at which the vehicle computing platform is expected to be ([0026]).  Once the times and locations are known, the availability of resources at the locations and times are predicted ([0028]).]  (NOTE: The future state comprising time and location at which the vehicle computing platform is expected to be is equivalent to “predicted pattern-of-use,” and the availability of resources at the locations and times to the “predicted current use.”)
Shifman does not teach:
“wherein the predicted current use of the one or more vehicles is determined based on a period of time the one or more vehicles is expected to remain stationary at an expected location.”
Gruber teaches:
“wherein the predicted current use of the one or more vehicles is determined based on a period of time the one or more vehicles is expected to remain stationary at an expected location” (page 6, last paragraph -page 7, first paragraph).  [The invention provides that the predicted time period is determined on the basis of usage data
related to the future use of the motor vehicle; if it is known from the past that the driver usually drives to work on working days and parks his motor vehicle there for at least a certain period of time, or if it is known from driver's appointment calendar that the driver is attending an appointment and how long it will last, a period of time for which the motor vehicle is parked can also be predicted.]  (NOTE: The motor vehicle remaining parked at work or parked at the location of an appointment is equivalent to “a period of time the one or more vehicles is expected to remain stationary at an expected location.” This is also consistent with the specification’s description of the “predicted current use,”  as follows:
If the predicted pattern-of-use predicts that the first vehicle 106 will be in the garage 140 for another six hours and if the location of the first vehicle 106 is in the garage 140 as expected, the predicted current use may be verified. Specification, paragraph [0041], emphasis added.
 
Both Shifman and Gruber teach vehicle networking systems, as does the instant invention.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Shifman disclosure, the ability to determine a prediction of the current use of the vehicle based on both past usage and calendar information, as taught by Gruber.  Such inclusion would have provided an additional tool for prediction of vehicle usage, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 18,
Shifman teaches:
 “A method of allocating computational tasks in a distributed computing network comprising a remote server communicatively coupled between a grid computing network and one or more vehicles acting as nodes in the network” ((paragraphs [0032], [0033], [0061], [0073]; fig. 1, elements 100, 105A, 105B, 110, 120, 130). [The data processing system 100 comprises an onsite processing platform 110 installed in vehicles 105A and 105B ([0032]).  Platform 110 selectively establishes a communication link with cloud 120 over a communication network 130 ([0033]).    Platform 110 of a driving vehicle 105A is a member or node of a fog network ([0061]).   The devices for platform 110 are distributed ([0073]).]  
“establishing, by the remote server, a data connection with the one or more vehicles” (paragraphs [0032], [0047]; fig. 1, elements 110, 113, 115, 120, 122, 124, 130). [The data processing system 100 comprises a cloud 120 which includes one or more remote servers 122 and 124 ([0032]).  Input application data is transmitted from platform 110, which includes vehicles 104A and 105B, to cloud 120 for the execution of the task by one or more remote servers 122 and/or 124; data required for executing a particular task is transmitted to cloud 120 via network 130; and when some of the task is to be accomplished in cloud 120 instead of by application 115, data relating for a task to be completed is transmitted back to platform 110 via communication module 113 ([0047]).]  (NOTE: The transmissions that occur between the server and the vehicles is equivalent to “establishing a data connection with the one or more vehicles.”)
“predicting, by the remote server, a pattern-of-use of the one or more vehicles” (paragraphs [0047], [0026]). [The platform 110 includes vehicles 104A and 105B and cloud 120 for the with one or more remote servers 122 and/or 124 ([0047]).  One solution determines future states of the car or a computing device within the car, wherein a future state comprises time and location at which the vehicle or the computing platform is expected to be ([0026]).]  (NOTE: The determination of a future state of a car is equivalent to “predicting a pattern-of-use of the one or more vehicles.”)
“predicting, by the remote server, a current use of the one or more vehicles based on a current status of the one or more vehicles” (paragraphs [0005], [0028], [0130]; fig. 1, elements 110, 116). [The method for processing data, comprises: receiving by a device present at a mobile environment, data relating to a computerized task, and also obtaining information related to a future state of the device or the mobile environment or another device within the mobile environment ([0005]).  Once the times and locations are known, the availability of resources at the locations, and optionally the times, are predicted, using predefined or pre-collected data ([0028]).  Decision engine 116 of platform 110 obtains a prediction about the resource availability at one or more future state, such as what is the available bandwidth at a particular location ([0130]).]  (NOTE: The data received by the “device present at a mobile environment” and the fact that times and locations are known are equivalent to “current status” and “current use of the one or more vehicles.”  The predictions being performed by the decision engine about the resource availability, such as available bandwidth at a particular location are equivalent to “determine a predicted current use of the one or more vehicles.”)
“allocating, by the remote server, a computational task to the one or more vehicles based on the predicted pattern-of-use and the predicted current use”  (paragraphs [0022], [0023], [0026], [0028], [0131]; fig. 1, elements 105A,110, 114, 117). [Tasks to be completed by a device in a moving vehicle are associated with a multiplicity of constraints and factors ([0022]).  The decision about which tasks can and should be performed onsite at the vehicle, and which can and should be performed offsite at the remote server, are taken within the context of the problem to be solved, and the problem's constraints and factors; a multiplicity of options exist for assigning one or more parts of the task to onsite processing and one or more parts to offsite processing ([0023]).  One solution determines future states of the car or a computing device within the car, wherein a future state comprises time and location at which the vehicle computing platform is expected to be ([0026]).  Once the times and locations are known, the availability of resources at the locations and times are predicted ([0028]).]  (NOTE: The future state comprising time and location at which the vehicle computing platform is expected to be is equivalent to “predicted pattern-of-use,” and the availability of resources at the locations and times to the “predicted current use.”)
Shifman does not teach:
“wherein the predicted current use of the one or more vehicles is determined based on a period of time the one or more vehicles is expected to remain stationary at an expected location.”
Gruber teaches:
“wherein the predicted current use of the one or more vehicles is determined based on a period of time the one or more vehicles is expected to remain stationary at an expected location” (page 6, last paragraph -page 7, first paragraph).  [The invention provides that the predicted time period is determined on the basis of usage data
related to the future use of the motor vehicle; if it is known from the past that the driver usually drives to work on working days and parks his motor vehicle there for at least a certain period of time, or if it is known from driver's appointment calendar that the driver is attending an appointment and how long it will last, a period of time for which the motor vehicle is parked can also be predicted.]  (NOTE: The motor vehicle remaining parked at work or parked at the location of an appointment is equivalent to “a period of time the one or more vehicles is expected to remain stationary at an expected location.” This is also consistent with the specification’s description of the “predicted current use,”  as follows:
If the predicted pattern-of-use predicts that the first vehicle 106 will be in the garage 140 for another six hours and if the location of the first vehicle 106 is in the garage 140 as expected, the predicted current use may be verified. Specification, paragraph [0041], emphasis added.
 
Both Shifman and Gruber teach vehicle networking systems, as does the instant invention.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Shifman disclosure, the ability to determine a prediction of the current use of the vehicle based on both past usage and calendar information, as taught by Gruber.  Such inclusion would have provided an additional tool for prediction of vehicle usage, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 2,
Shifman in view of Gruber teaches all the limitations of parent Claim 1.
Shifman teaches:
 “wherein the current status of the one or more vehicles includes a current location of the one or more vehicles” (paragraphs [0005], [0028], [0130]; fig. 1, elements 110, 116). [The method for processing data, comprises: receiving by a device present at a mobile environment, data relating to a computerized task, and also obtaining information related to a future state of the device or the mobile environment or another device within the mobile environment ([0005]).  Once the times and locations are known, the availability of resources at the locations, and optionally the times, are predicted, using predefined or pre-collected data ([0028]).]  (NOTE: The knowledge of the times, locations, and resources is equivalent to “current status,” which includes the  “current location.”)  
Regarding Claims 3 and 12,
Shifman in view of Gruber teaches all the limitations of parent Claims 1 and 10.
Shifman teaches:
“wherein the predicted current use of the one or more vehicles is determined based on a status of one or more critical systems of the one or more vehicles,” as recited in Claim 2, and “wherein the current use is predicted based on the status of one or more critical systems of the vehicle,” as recited in Claim 12 (paragraphs [0028], [0031], [0052]). [Once the times and locations are known, the availability of resources at the locations, and optionally the times, are predicted, using predefined or pre-collected data ([0028]). The relevant data, such as the available computing resources, the task, the future states and available resources at the future states are reassessed periodically or in response to a certain event ([0028]).  Examples of critical data are vehicle brake data; steering data; vision data; fuel data; velocity data; car engine sensor data; bio metric data; collision warning system data; voice data recorded during driving; tire pressure sensor data; and/or driver authorization data ([0052]).] (NOTE: The prediction of availability of resources is equivalent to “the predicted current use of the one or more vehicles,” the critical vehicle data to “the status of one or more critical systems of the vehicle.”)  
Regarding Claims 5 and 14,
Shifman in view of Gruber teaches all the limitations of parent Claims 3 and 12.
Shifman teaches:
“the one or more critical systems include a battery module that monitors a battery voltage and use rate of a vehicle battery” (paragraphs [0067]; fig. 1, elements 105A, 110). [Dedicated IP is employed and platform 110 is able to utilize multiple cores in different configurations under a single operating system and switch between the cores, depending on the application's real-time needs, which is utilized when for example a car's battery is running low or drops below a charge threshold.]  
“the remote server allocates computational tasks to the one or more vehicles based on the battery voltage and use rate” (paragraphs [0023], [0068]; fig. 1, elements 105A, 110). [A multiplicity of options exist for assigning one or more parts of the task to onsite processing and one or more parts to offsite processing ([0023]). One or more of a plurality processors and/or cores are selected based on the battery power available and/or the application(s) running, and platform 110 operates based on a voltage charge range from, e.g., 5.4V to 60V; decision engine 116 selects one or more DC sources for powering platform 110 according to profile usage, such as allowing Power vs. Performance scalability for optimizing the power consumption by platform 110, or entering a "sleep" mode, to hibernate, or to shut of completely ([0068]).]  (NOTE: The offsite processing is equivalent to “the remote server allocates computational tasks,” and the operation of the applications based on battery information to “computational tasks to the one or more vehicles based on the battery voltage and use rate.”)  
Regarding Claim 11,
Shifman in view of Gruber teaches all the limitations of parent Claim 10.
Shifman teaches:
 “identify a current location of the vehicle” (paragraphs [0026]). [Determining one or more future states of the car or a computing device within the car comprises determining time and location at which the vehicle or the computing platform is expected to be.] 
“transmit the current location of the vehicle to the remote server” (paragraphs [0018], [0026]). [Terminologies such as "offsite", "off-site processing" or "remote cloud processing" refer to the processing of data at a location in the system which is located remotely from the user's site ([0018]). Performing offsite computation requires uploading of data factors which are location-dependent ([0018].]  (NOTE: The offsite processing is equivalent to “the remote server,” and the uploading of location data to “transmit the current location of the vehicle.”)  
Regarding Claim 21,
Shifman in view of Gruber teaches all the limitations of parent Claim 1.
Shifman does not teach:
“wherein  the expected location is determined by comparing the actual location of the vehicle against the predicted pattern-of-use.”
Gruber teaches:
“wherein  the expected location is determined by comparing the actual location of the vehicle against the predicted pattern-of-use” (page 6, last paragraph -page 7, first paragraph).  [If it is known from the past that the driver usually drives to work on working days and parks his motor vehicle there for at least a certain period of time, or if it is known from driver's appointment calendar that the driver is attending an appointment and how long it will last, a period of time for which the motor vehicle is parked can also be predicted.]  (NOTE: The motor vehicle parked at work or parked at the location of an appointment is equivalent to “expected location” based on “the predicted pattern-of-use.”  The location known from the past is equivalent to “actual location”)
Both Shifman and Gruber teach vehicle networking systems, as does the instant invention.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Shifman disclosure, the ability to determine a prediction of the current use of the vehicle based on both past usage and calendar information, as taught by Gruber.  Such inclusion would have provided an additional tool for prediction of vehicle usage, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 4, 7-8, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shifman et al. (US 2017/0228258 A1, hereinafter referred to as Shifman) in view of Gruber et al. (DE 102017201789 B4, hereinafter referred to as Gruber), and further in view of Adenwala et al. (US 2019/0079659 A1, hereinafter referred to as Adenwala).
Regarding Claims 4 and 13,
Shifman in view of Gruber teaches all the limitations of parent Claims 3 and 12.
Shifman does not teach:
“wherein the one or more critical systems include an adaptive cruise control system.”
Adenwala teaches:
“wherein the one or more critical systems include an adaptive cruise control system” (paragraphs [0003], [0028]). [Computer-assisted or autonomous driving
(CA/AD) vehicles include Artificial Intelligence (AI) or machine learning (ML) ([0003). The profiles for the CA/AD vehicles include a particular Al algorithm or ML model and/or the training sets used to assist or automate one or more vehicle control functions of the vehicle can include driver assistance features for adaptive cruise control ([0028]).]  (NOTE: The AI and ML systems are equivalent to “critical systems,” which can include “adaptive cruise control.”)  
Because both Shifman and Adenwala teach vehicle networking systems, as does the instant invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Shifman disclosure, the inclusion of adaptive cruise control to assist drivers, as taught by Adenwala; and such inclusion would have increased the safety of the vehicle for icy or other dangerous driving conditions, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 7 and 16,
Shifman in view of Gruber teaches all the limitations of parent Claims 1 and 10.
Shifman does not teach:
“wherein at least one of the one or more vehicles is a ride-share vehicle and the pattern-of-use is predicted based on reservation information of the ride-share vehicle.”
Adenwala teaches:
“wherein at least one of the one or more vehicles is a ride-share vehicle and the pattern-of-use is predicted based on reservation information of the ride-share vehicle” (paragraph [0035]). [The system technology involves enabling real-time ridesharing and/or peer-to-peer ridesharing, in which the system include a ride-matching platform, which is an online marketplace where users can advertise travel opportunities, allow drivers and passengers to partner for a travel opportunity (the pattern-of-use is predicted based on reservation information of the ride-share vehicle), and/or make a secured transactions to share planned/predicted travel costs.]  (NOTE: The partnering of drivers and passengers is to equivalent to “pattern-of-use is predicted based on reservation information.”)  
Because both Shifman and Adenwala teach vehicle networking systems, as does the instant invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Shifman disclosure, the inclusion of ride sharing service and reservations, as taught by Adenwala; and such inclusion would have increased the usefulness the vehicle for allowing users to take advantage of the benefits of ride sharing, such as using HOV lanes and minimizing emissions;  and such inclusion would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 8,
Shifman in view of Gruber teaches all the limitations of parent Claim 1.
Shifman does not teach:
“wherein the current status of the one or more vehicles includes current speed or acceleration of the one or more vehicles.”
Adenwala teaches:
“wherein the current status of the one or more vehicles includes current speed or acceleration of the one or more vehicles” (paragraph [0062]). [The artificial intelligence (AI) agents are configured to receive and monitor sensor data via an intra-vehicle communication subsystem, and the monitoring includes waiting for sensor data from various sensors/modules based on triggers or events, such as when the host vehicle reaches predetermined speeds and/or distances in a predetermined amount of time.]
Because both Shifman and Adenwala teach vehicle networking systems, as does the instant invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Shifman disclosure, the determination of vehicle speed, as taught by Adenwala; and such inclusion would have increased the information about the vehicle for determination of future status;  and such inclusion would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 6, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shifman et al. (US 2017/0228258 A1, hereinafter referred to as Shifman) in view of Gruber et al. (DE 102017201789 B4, hereinafter referred to as Gruber), and further in view of Nagao (US 2017/0257322 A1, hereinafter referred to as Nagao).
Regarding Claims 6, 15, and 20,
Shifman in view of Gruber teaches all the limitations of parent Claims 1, 10, and 18.
Shifman does not teach:
“wherein the computational task includes mining cryptocurrency.”
Nagao teaches:
“wherein the computational task includes mining cryptocurrency” (paragraph [0058]; fig. 1, elements 100, 102, 120). [A trusted service 102 of the network 120, which includes vehicle 100 engages in a cryptocurrency mining operation such as a Bitcoin mining operation.]
Because both Shifman and Nagao teach a networking system in which connected devices including vehicles perform computational operations, as does the instant invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Shifman disclosure, the inclusion of cryptocurrency mining as a task to be performed, as taught by Nagao; and such inclusion would have increased the usefulness of the system by providing the vehicle’s passengers with the ability to carry on financial transactions without the use of external devices, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

	
Claims 9, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shifman et al. (US 2017/0228258 A1, hereinafter referred to as Shifman) in view of Gruber et al. (DE 102017201789 B4, hereinafter referred to as Gruber), and further in view of Herz et al. (US 2007/0008927 A1, hereinafter referred to as Herz).
Regarding Claims 9, 17, and 19,
Shifman in view of Gruber teaches all the limitations of parent Claims 1, 10, and 18.
Shifman does not teach:
“wherein the vehicle accepts one or more incentives in exchange for performing computational tasks.”
Herz teaches:
“wherein the vehicle accepts one or more incentives in exchange for performing computational tasks” (paragraphs [0121], [0197]). [Autoband is a dynamically mobile and changing network level processing architecture which usefully leverages widely distributed intelligence inherently exists regarding the basic processing components, such as task routines and sub-routines which constitute the basic functional characteristics of the various applications running across a potentially very large scale network ([0121]).  An adequate monetary incentive is provided for sparsely located automobiles (the vehicle accepts one or more incentives), which are traveling in relatively non-populated areas or during late night hours, to maintain a reasonable proximity to one another yet with sufficient enough intervening distance to take maximal advantage of stationary fixed connection opportunities to retain in their caches data relevant to all vehicles in the group within the Autoband ([0197).]  (NOTE: The task routines and sub-routines are equivalent to the “computational tasks.”)
Because both Shifman and Herz teach a networking system in which connected vehicles perform computational operations, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Shifman disclosure, the inclusion incentives to vehicle operators to maintain the connectivity with other vehicles to enhance performance of tasks, as taught by Herz; and such inclusion would have increased the effectiveness of the system by providing the vehicle’s passengers be compensated for helping to maintain system connectivity, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shifman et al. (US 2017/0228258 A1, hereinafter referred to as Shifman) in view of Gruber et al. (DE 102017201789 B4, hereinafter referred to as Gruber), and further in view of Duan et al. (US 2015/0120087 A1, hereinafter referred to as Duan).
Regarding Claim 21,
Shifman in view of Gruber teaches all the limitations of parent Claim 1.
Shifman does not teach:
“wherein  the expected location is determined by comparing the actual location of the vehicle against the predicted pattern-of-use.”
Gruber teaches:
“wherein  the expected location is determined by comparing the actual location of the vehicle against the predicted pattern-of-use” (paragraphs [0029], [0033], [0038], [0034], [0036]). [The current location of the vehicle  is determined in real time according to GPS data periodically uploaded by the vehicle ([0029]).  A possible location of the vehicle in a future period of time and corresponding communication connection quality are predicted ([0033]).  Many factors are considered in order to increase the accuracy when measuring the degree of stability of communication, including location factors, or distance from a 3G base station ([0038]).  A road section which the vehicle might travel through in a future period of time is predicted are predicted through vehicle trajectory data and trajectory pattern ([0034]).   The trajectory pattern is a statistical result of trajectories of a specific vehicle or similar vehicles, and, is used for assisting prediction ([0036]). (the predicted pattern-of-use).]  (NOTE:  The current location of the vehicle is equivalent to “the actual location of the vehicle,” a possible location of the vehicle in a future period of time “vehicles being at an expected location,” the predictions of location factors such as road section which the vehicle might travel through in a future period of time to “comparing the actual location of the vehicle” and trajectory pattern as a tool for dtermining “predicted pattern-of-use.” )
Because both Shifman and Duan teach a networking system in which computational operations are performed for vehicles, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Shifman disclosure, the use of location and patterns of use to perform predictions of current usage, as taught by Duan; and such inclusion would have increased the effectiveness of the system by providing additional ways to perform predictions, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Allowable Subject Matter
New Claims 23-25, all of which depend from Claim 1, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claim 23 recites “The distributed computing network of claim 1, wherein the node includes a plurality of nodes each associated with a respective vehicle, and the remote server randomly assigns work to the nodes to determine a discrepancy between the nodes based on whether one of the nodes reports an answer that is not the same with the other node.” Although references were found teaching the “discrepancy between the nodes,” none of the references tied such discrepancies to assignment of work for the nodes.  
Claim 24 recites “The distributed computing network of claim 1, wherein the one or more vehicles operate as rideshare vehicles, the remote server receives a rideshare agenda including a location and time of rideshare travel of each rideshare vehicle, and the pattern-of-use and the current use are predicted based on the rideshare agenda.”  None of the elements when combined as recited were found in the prior art, especially since the term “rideshare agenda” was found only in the instant application. 
Finally, Claim 25 recites “The distributed computing network of claim 1, wherein the remote server assigns a portion of the computational task proportional to the period of time the vehicle is expected to remain stationary at the expected location.”  Although Examiner reviewed over one hundred references disclosing the relevant terms, none of the references combined the concept of assigning parts of a computational task with the time the vehicle is stationary at an expected location. 


Response to Arguments
	Applicant's arguments filed October 6, 2022 have been fully considered. 
Regarding the rejections under 35 U.S.C. § 102(a)(2) and 35 U.S.C. § 103, Applicant argues as follows:
Claims 1-3, 5, 10-12, 14, and 18 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Shifman. Claims 4, 7-8, 13, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Shifman in view Adenwala. Claims 6, 15, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Shifman in view of Nagao. Claims 9, 17, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Shifman in view of Herz. Claims 21 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Shifman in view of Duan. Applicant respectfully traverses the rejections. 

Independent claim 1 is amended to recite features derived from claim 22 with further clarification, such that amended claim 21 recites "the predicted current use of the one or more vehicles is determined based on a period of time the one or more vehicles is expected to remain stationary at an expected location" (emphasis added). 

In rejecting claim 22, the Office concedes that Shifman does not teach "wherein the predicted current use of the one or more vehicles is further based on how much longer the vehicle is expected to remain at the expected location," but alleges that Duan cures the above deficiencies of Shifman. (Office Action, pages 24-25). 

Duan is directed to a data transmission method for obtaining information of a vehicle comprising a current location of the vehicle and predicting a possible location of the vehicle in a future period of time and corresponding communication connection quality. (Duan, Abstract). Duan describes that a road section which the vehicle might travel through in a future period of time may be predicted, such as a road section which the vehicle might travel through in next N minutes. (Id. at paragraph [0034]). However, Duan does not teach predicting a current use of the vehicle based on a period of time the vehicle is expected to remain stationary at an expected location, and thus does not cure the deficiency of Shifman. 

During the Examiner Interview, the Examiner stated that paragraphs [0026]-[0028] of Shifman appear to disclose all the aspects of the claimed subject matter. (Examiner's Interview Summary, pg. 1). However, Shifman describes, throughout the specification, "mobile environment" or "moving environment" where a vehicle is moving. (Shifman, para. [0025]- [0028]). The vehicle is subject to constraints and factors associate with the network connectivity because the vehicle is moving. (Id. at para. [0022]). 

As such, Shifman does not teach or suggest "the predicted current use of the one or more vehicles is determined based on a period of time the one or more vehicles is expected to remain stationary at an expected location" (emphasis added) as recited in claim 1 as amended. Independent claims 10 and 18 are similarly amended to recite the above features of claim 1. Moreover, Adenwala, Nagao, Herz, and Duan do not cure the above noted deficiencies of Shifman. 

Based on foregoing, Applicant respectfully submits that independent claims 1, 10, and 18, and all claims that depend therefrom, are allowable in view of the cited references. Accordingly, withdrawal of the rejections and a timely notice of allowance are respectfully requested. 

 
Given that Claim 22 has been canceled in the instant amendment, the arguments presented regarding the Duan reference are moot.  With respect to the amendment of Claim 1, Examiner respectfully concedes that Applicant’s contention is correct regarding Shifman’s failure to disclose “the predicted current use of the one or more vehicles is determined based on a period of time the one or more vehicles is expected to remain stationary at an expected location.”  However, a search of the prior art disclosed that Gruber et al. (DE 102017201789 B4) does teach the subject matter when combined with Shifman.  Therefore, Claim 1 and similarly recited Claims 10 and 18 are currently rejected under 35 U.S.C. § 103 over Shifman and Gruber, as are dependent Claims 2-21.
Regarding the newly added claims, Applicant argues as follows:
As noted hereinabove, claims 23-25 are new. Claims 23-25 depend from claim 1 and are patentable over the cited references at least the same reasons claim 1 is patentable over the cited references. Entry of the new claims and an indication of allowable subject matter is respectfully requested.

Examiner agrees, and has indicated that all three new dependent Claims 23-25 contain allowable subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454